UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 July 1, 2013 Date of Report (Date of earliest event reported) Kratos Defense & Security Solutions, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-34460 13-3818604 (Commission File Number) (IRS Employer Identification No.) 4820 Eastgate Mall, Suite 200, San Diego, CA (address of principal executive offices) (Zip Code) (858) 812-7300 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On July 1, 2013, Laura L. Siegal resigned from her position as Vice President, Corporate Controller and Principal Accounting Officer of Kratos Defense & Security Solutions, Inc. (the "Company") to pursue an opportunity outside of the Company.Ms. Siegal plans to continue as an employee of the Company through July 26, 2013.Deanna H. Lund, Executive Vice President, Chief Financial Officer and Principal Financial Officer, will assume the role of Principal Accounting Officer until a new Corporate Controller and Principal Accounting Officer is identified.The Company has initiated a search to identify a permanent Corporate Controller and Principal Accounting Officer and expects to conclude the search process expeditiously. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Kratos Defense & Security Solutions, Inc. Date:July 1, 2013 By: /s/ Deanna H. Lund Deanna H. Lund Executive Vice President, Chief Financial Officer
